Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komiya et al. (US 2006/0164115 A1), hereafter Komiya.
Regarding claim 1, Komiya discloses a system [at least at fig. 6 and ¶0102], comprising: an analysis component [601] configured to perform an analysis on a response produced by an emission of a radiation [from 101, ¶0060] upon an integrated circuit [102]; and a determination component [602, 603] configured to determine a health [presence/absence of a defect, ¶0061-0062] of the integrated circuit based, at least in part, on a result of the analysis, where a report is outputted [to 604, ¶0063] that indicates the health and where the analysis component [601], the determination component [602,603], or a combination thereof is implemented, at least in part, by way of hardware [as shown].
Regarding claim 2, Komiya discloses the system of claim 1, comprising: an identification component [602, 603] configured to identify a failure [presence of a defect] in the integrated circuit when the health of the circuit is determined to be failing [¶0069-0070].
Regarding claim 3, Komiya discloses the system of claim 1, where the response is a voltage [ see “voltage variation” at least at ¶0094], where the analysis comprises a comparison of the voltage against a voltage standard [comparing difference information (fig. 4A, 4B and 10] of a defective product and normal product, ¶0063], and where the health [absence of the defect] is determined based on if the comparison results such that the voltage meets the voltage standard [absence, see ¶0063].
Regarding claim 4, Komiya discloses the system of claim 3, comprising: an identification component [602, 603] configured to identify a failure [708 as an example, fig. 7B] in the integrated circuit when the health of the circuit is determined to be failing, where the failure is identified, at least in part, by way of a value of the voltage [see “voltage variation” ¶0094].
Regarding claim 5, Komiya discloses the response is a voltage [see “voltage variation” ¶0094], where the emission is made with a power supplied [from 103], where the analysis comprises a comparison of the voltage against the power supplied, and where the health is determined based on if the comparison results as expected [fig. 3 and ¶0051-0053].
Regarding claim 6, Komiya discloses the response produced by emission of the radiation upon the integrated circuit is a response by a transistor set [201, 202 of fig. 2] of the integrated circuit due to a bias of the transistor set [fig. 2].
Regarding claim 8, Komiya discloses the system of claim 1, where the response is a noise spectral density [power supply current variation].
Regarding claim 9, Komiya discloses the system of claim 1, where the radiation is modulated as a function of time [¶0051-0052].
Regarding claim 10, Komiya discloses the system of claim 1, where the response is a response by a transistor set of the integrated circuit due to a bias of the transistor set [fig. 2].
Regarding claim 11, Komiya discloses the system of claim 1, where the emission of the radiation upon the integrated circuit occurs wirelessly [as shown].
Regarding claim 12, Komiya discloses the system of claim 1, where the integrated circuit is incorporated into an apparatus when the integrated circuit produces the response [as shown].
Regarding claim 13, Komiya discloses the system of claim 3, where analysis comprises a comparison of the voltage against the voltage standard at a pin-by-pin level [see desired position of 102 at ¶0036, pins are shown at fig. 6].
Regarding claim 20, Komiya discloses the system of claim 4, comprising: a recordation component configured to create a record in a database that reflects technical detail of the radiation, the voltage, and the failure [¶0062-0063, fig. 8 and fig. 13].

Allowable Subject Matter
Claims 7 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 7 calling for a system comprising: the selection component makes the selection, at least in part, through comparison of the health of the first integrated circuit against the health of the second integrated circuit, and where the report indicates the health, at least in part, by way of indicating the healthier integrated circuit between the first integrated circuit and the second integrated circuit, as further defined.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 14 calling for a system comprising: where an individual pin of the integrated circuit has a voltage response, where the voltage response of the individual pin is compared against a voltage standard of the individual pin to produce a comparison result, where the analysis component is configured to compare the comparison result against an expected result, where if the comparison result does not match the expected result, the determination component is configured to determine the health of the integrated circuit to be not healthy independent of a comparison of a comparison result of any other pin of the integrated circuit, as further defined. Dependent claim 15 is also allowed.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 16 calling for a system comprising: where the analysis component is configured to compare the first voltage response against a first voltage standard, where the integrated circuit is subjected to an emission of a second radiation at a second frequency value from the source when the comparison indicates the health is not failing, and where the integrated circuit is not subjected to an emission of a second radiation at a second frequency value from the source when the comparison indicates the health is failing, as further defined.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 17 calling for a system comprising: where the first voltage response not matching the first voltage standard within a first tolerance results in the health being failing regardless if the second voltage response matches the second voltage within a second tolerance, and where the second voltage response not matching the second voltage standard within a second tolerance results in the health being failing regardless if the first voltage response matches the first voltage within the first tolerance, as further defined.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 18 calling for a system comprising: where the analysis component is configured to compare a result of the comparison against an expected result, where if the comparison result does not match the expected result, the determination component is configured to determine the health of the integrated circuit to be not healthy, as further defined.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 19 calling for a system comprising: where when the voltage exceeds the voltage standard, the identification component identifies the failure as a first failure, where when the voltage falls below the voltage standard, the identification component identifies the failure as a second failure, and where the first failure and the second failure are different failures, as further defined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



July 25, 2022851